department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c feb significant index number tep rat re dear sponsor plan this letter constitutes notice that a waiver of the required minimum_funding contribution for the plan for the plan_year ending december has been approved subject_to the conditions listed below a waiver was previously approved for the plan_year ending december the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan years ending december through december by september of the following years respectively starting with the contribution due on april the company makes all quarterly contributions to the plan required under sec_430 of the code ina timely fashion while the plan is subject_to the waiver of the minimum_funding_standard ' see irs letter dated date which was agreed to by the sponsor in a letter dated date under sec_412 of the code the company is restricted from amending the plan to increase benefits or plan liabilities while any portion of the waived_funding_deficiency remains unamortized the company provides collateral acceptable to pbgc for the full amount of the plan_year waiver within days of the receipt of the irs ruling letter and the company provides proof of payment of all contributions described above in a timely manner to the internal_revenue_service and to pbgc at the addresses noted below if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the sponsor is a privately owned corporation it operates three lines of business administered by distinct operating divisions the sponsor incurred a financial hardship when its largest customer in one of its lines of business substantially reduced the amount of business it transacted with the sponsor leading to a reduction of revenue for this line_of_business decreased by _ percent in response the sponsor outsourced certain operations for this line_of_business reorganized other parts of the business and took steps to diversify its operations in addition the major customer that previously reduced its activity with the sponsor is now increasing the amount of business with the sponsor the sponsor has demonstrated that its financial health is improving and provided projections that illustrate that its revenues and cash flows will improve adequately to satisfy the plan’s funding obligations in the future your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the sponsor to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the sponsor covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in _ and to the manager ep compliance unit in we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely vyth b vm william b hulteng manager employee_plans technical cc manager ep classification manager ep compliance unit
